                                              Case 20-11498                        Doc 1    Filed 02/05/20             Page 1 of 61

 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                     District of Maryland

 Case number (If known):                              Chapter you are filing under:
                                                      ✔
                                                      ❑         Chapter 7
                                                      ❑         Chapter 11
                                                      ❑         Chapter 12
                                                      ❑         Chapter 13                                                                           ❑Check if this is an
                                                                                                                                                          amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                    12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              Robert                                                            Susan
       government-issued picture                   First name                                                       First name
       identification (for example, your           Crandall                                                          Beth
       driver’s license or passport).              Middle name                                                      Middle name

       Bring your picture identification to        Jones                                                             Jones
       your meeting with the trustee.              Last name                                                        Last name


                                                   Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
                                                                                                                     Susan
       in the last 8 years                                                                                          First name
                                                   First name
       Include your married or maiden                                                                                Beth
       names.                                      Middle name                                                      Middle name

                                                                                                                     Jordan
                                                   Last name                                                        Last name




                                                   First name                                                       First name


                                                   Middle name                                                      Middle name


                                                   Last name                                                        Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 2        9       1   4                                xxx - xx - 7         2       2    5
       Social Security number or
       federal Individual Taxpayer                 OR                                                               OR
       Identification number                       9xx - xx -                                                       9xx - xx -
       (ITIN)




Official Form 101                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
                                         Case 20-11498                  Doc 1          Filed 02/05/20           Page 2 of 61

 Debtor 1            Robert               Crandall                     Jones
 Debtor 2            Susan                Beth                         Jones                                              Case number (if known)
                     First Name           Middle Name                  Last Name


                                           About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification
                                           ✔I have not used any business names or EINs.
                                           ❑                                                                   ✔I have not used any business names or EINs.
                                                                                                               ❑
       Numbers (EIN) you have used
       in the last 8 years
                                           Business name                                                       Business name
       Include trade names and doing
       business as names
                                           Business name                                                       Business name


                                                        -                                                                   -
                                           EIN                                                                 EIN


                                                        -                                                                   -
                                           EIN                                                                 EIN




                                                                                                               If Debtor 2 lives at a different address:
  5.   Where you live
                                           11341 Youngstoun Drive Apt. #2208                                   5910 Ramseur Circle
                                           Number             Street                                           Number            Street




                                           Hagerstown, MD 21742                                                Frederick, MD 21703
                                           City                                     State     ZIP Code         City                                     State     ZIP Code

                                            Washington                                                         Frederick
                                           County                                                              County

                                           If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from the one
                                           it in here. Note that the court will send any notices to you at above, fill it in here. Note that the court will send any notices
                                           this mailing address.                                           to you at this mailing address.


                                           Number             Street                                           Number            Street



                                           P.O. Box                                                            P.O. Box



                                           City                                     State     ZIP Code         City                                     State     ZIP Code




  6.   Why you are choosing this           Check one:                                                          Check one:
       district to file for bankruptcy
                                           ✔
                                           ❑      Over the last 180 days before filing this petition, I have   ✔
                                                                                                               ❑      Over the last 180 days before filing this petition, I have
                                                  lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                           ❑      I have another reason. Explain.                              ❑      I have another reason. Explain.
                                                  (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 2
                                         Case 20-11498                  Doc 1       Filed 02/05/20              Page 3 of 61

 Debtor 1           Robert                Crandall                 Jones
 Debtor 2           Susan                 Beth                     Jones                                                Case number (if known)
                    First Name            Middle Name                  Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


                                          Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
  7.   The chapter of the Bankruptcy      (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
       Code you are choosing to file
       under
                                          ✔
                                          ❑     Chapter 7
                                          ❑     Chapter 11
                                          ❑     Chapter 12
                                          ❑     Chapter 13




  8.   How you will pay the fee           ✔
                                          ❑   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                              about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                              order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                              a pre-printed address.

                                          ❑   I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                              Your Filing Fee in Installments (Official Form 103A).

                                          ❑   I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                              but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                              that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                              out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




                                          ✔ No.
                                          ❑
  9.   Have you filed for bankruptcy
       within the last 8 years?           ❑Yes.      District                                         When                          Case number
                                                                                                             MM / DD / YYYY

                                                     District                                         When                          Case number
                                                                                                             MM / DD / YYYY

                                                     District                                         When                          Case number
                                                                                                             MM / DD / YYYY



                                          ✔ No.
                                          ❑
  10. Are any bankruptcy cases
       pending or being filed by a        ❑Yes.      Debtor                                                                      Relationship to you
       spouse who is not filing this
       case with you, or by a business               District                                     When                           Case number, if known
       partner, or by an affiliate?                                                                      MM / DD / YYYY


                                                     Debtor                                                                      Relationship to you

                                                     District                                     When                           Case number, if known
                                                                                                         MM / DD / YYYY




                                          ❑   No.     Go to line 12.
  11. Do you rent your residence?
                                          ✔
                                          ❑   Yes. Has your landlord obtained an eviction judgment against you?

                                                      ✔
                                                      ❑   No. Go to line 12.

                                                      ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                          of this bankruptcy petition.




Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                            page 3
                                              Case 20-11498                  Doc 1       Filed 02/05/20               Page 4 of 61

 Debtor 1             Robert                   Crandall                 Jones
 Debtor 2             Susan                    Beth                     Jones                                             Case number (if known)
                      First Name               Middle Name               Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor

                                               ✔
                                               ❑   No. Go to Part 4.
  12. Are you a sole proprietor of any
      full- or part-time business?             ❑   Yes. Name and location of business

      A sole proprietorship is a business
      you operate as an individual, and is         Name of business, if any
      not a separate legal entity such as
      a corporation, partnership, or LLC.
                                                   Number           Street
      If you have more than one sole
      proprietorship, use a separate
      sheet and attach it to this petition.

                                                   City                                                       State        ZIP Code

                                                   Check the appropriate box to describe your business:

                                                   ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                   ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                   ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                   ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                   ❑      None of the above




                                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
  13. Are you filing under Chapter 11deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      of the Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
      you a small business debtor?   11 U.S.C. § 1116(1)(B).
      For a definition of small business       ✔
                                               ❑   No.        I am not filing under Chapter 11.
      debtor, see 11 U.S.C. § 101(51D).
                                               ❑   No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                              Bankruptcy Code.

                                               ❑   Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy
                                                              Code.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

                                               ✔
                                               ❑   No.
  14. Do you own or have any
      property that poses or is                ❑   Yes.     What is the hazard?
      alleged to pose a threat of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate                         If immediate attention is needed, why is it needed?
      attention?

      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that                       Where is the property?
      needs urgent repairs?
                                                                                     Number          Street




                                                                                       City                                               State               ZIP Code




Official Form 101                                              Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
                                          Case 20-11498                   Doc 1          Filed 02/05/20          Page 5 of 61

 Debtor 1            Robert                Crandall                    Jones
 Debtor 2            Susan                 Beth                        Jones                                            Case number (if known)
                     First Name            Middle Name                  Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                  You must check one:
                                          ✔                                                                    ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      check one of the following               petition, and I received a certificate of completion.                petition, and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if            Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                             any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.             petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you          Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if             MUST file a copy of the certificate and payment plan, if
                                               any.                                                                 any.

                                          ❑    I certify that I asked for credit counseling services from an   ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services             approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent               during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                 circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                         requirement.
                                               To ask for a 30-day temporary waiver of the requirement,             To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made             attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it             to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                    before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                        circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied              Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you            with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still          If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                    receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if              along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for             Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                        cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit            ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                               counseling because of:
                                               ❑      Incapacity. I have a mental illness or a mental               ❑    Incapacity. I have a mental illness or a mental
                                                                  deficiency that makes me incapable                                 deficiency that makes me incapable
                                                                  of realizing or making rational                                    of realizing or making rational
                                                                  decisions about finances.                                          decisions about finances.
                                               ❑      Disability.   My physical disability causes me to             ❑    Disability.   My physical disability causes me to
                                                                    be unable to participate in a briefing                             be unable to participate in a briefing
                                                                    in person, by phone, or through the                                in person, by phone, or through the
                                                                    internet, even after I reasonably tried                            internet, even after I reasonably tried
                                                                    to do so.                                                          to do so.
                                               ❑      Active duty. I am currently on active military duty in        ❑    Active duty. I am currently on active military duty in
                                                                   a military combat zone.                                            a military combat zone.

                                               If you believe you are not required to receive a briefing            If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver           about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                 of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 5
                                          Case 20-11498                   Doc 1          Filed 02/05/20            Page 6 of 61

 Debtor 1            Robert                 Crandall                   Jones
 Debtor 2            Susan                  Beth                       Jones                                              Case number (if known)
                     First Name             Middle Name                  Last Name


 Part 6: Answer These Questions for Reporting Purposes


  16. What kind of debts do you               16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
      have?                                        an individual primarily for a personal, family, or household purpose.”
                                                     ❑      No. Go to line 16b.
                                                     ✔
                                                     ❑      Yes. Go to line 17.

                                              16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                   business or investment or through the operation of the business or investment.
                                                     ❑      No. Go to line 16c.
                                                     ❑      Yes. Go to line 17.

                                              16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?          ❑     No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any           ✔
                                               ❑     Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded and                     expenses are paid that funds will be available to distribute to unsecured creditors?
      administrative expenses are paid                         ✔
                                                               ❑    No
      that funds will be available for
      distribution to unsecured                                ❑    Yes
      creditors?

  18. How many creditors do you                 ✔
                                                ❑    1-49            ❑     1,000-5,000          ❑    25,001-50,000 ❑ 50,000-100,000 ❑ More than 100,000
      estimate that you owe?
                                                ❑    50-99           ❑     5,001-10,000
                                                ❑    100-199         ❑     10,001-25,000
                                                ❑    200-999


  19. How much do you estimate your             ❑    $0-$50,000                           ❑   $1,000,001-$10 million                  ❑    $500,000,001-$1 billion
      assets to be worth?
                                                ❑    $50,001-$100,000                     ❑   $10,000,001-$50 million                 ❑    $1,000,000,001-$10 billion
                                                ✔
                                                ❑    $100,001-$500,000                    ❑   $50,000,001-$100 million                ❑    $10,000,000,001-$50 billion
                                                ❑    $500,001-$1 million                  ❑   $100,000,001-$500 million               ❑    More than $50 billion


  20. How much do you estimate your             ❑    $0-$50,000                           ❑   $1,000,001-$10 million                  ❑    $500,000,001-$1 billion
      liabilities to be?
                                                ❑    $50,001-$100,000                     ❑   $10,000,001-$50 million                 ❑    $1,000,000,001-$10 billion
                                                ✔
                                                ❑    $100,001-$500,000                    ❑   $50,000,001-$100 million                ❑    $10,000,000,001-$50 billion
                                                ❑    $500,001-$1 million                  ❑   $100,000,001-$500 million               ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ Robert Crandall Jones                                              ✘ /s/ Susan Beth Jones
                                         Robert Crandall Jones, Debtor 1                                          Susan Beth Jones, Debtor 2
                                         Executed on 02/05/2020                                                   Executed on 02/05/2020
                                                         MM/ DD/ YYYY                                                             MM/ DD/ YYYY
Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                         page 6
                                            Case 20-11498               Doc 1         Filed 02/05/20             Page 7 of 61

 Debtor 1            Robert                  Crandall                Jones
 Debtor 2            Susan                   Beth                    Jones                                              Case number (if known)
                     First Name              Middle Name              Last Name



   For your attorney, if you are               I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                          under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                               which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an            in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this      filed with the petition is incorrect.
   page.

                                               ✘ /s/ Kevin K Shipe                                                      Date 02/05/2020
                                                   Kevin K Shipe, Attorney                                                     MM / DD / YYYY




                                                    Kevin K Shipe
                                                   Printed name

                                                   The Law Offices of Shipe & Bush, P.C.
                                                   Firm name


                                                   Number          Street

                                                    3528 Worthington Blvd.

                                                   Frederick                                                            MD      21704
                                                   City                                                                State    ZIP Code



                                                   Contact phone (301) 874-9030                                     Email address kshipe@shipebushlaw.com


                                                   17437                                                                MD
                                                   Bar number                                                          State




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
                                                       Case 20-11498                          Doc 1             Filed 02/05/20                      Page 8 of 61

 Fill in this information to identify your case and this filing:

  Debtor 1                          Robert                       Crandall                   Jones
                                   First Name                   Middle Name                Last Name

  Debtor 2                          Susan                        Beth                       Jones
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                                District of Maryland
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                                                                                                                                                          amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     2 Mae Way                                                       What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description
                                                                             ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
               Thurmont, MD 21788                                            ❑ Land                                                                                  $383,000.00                    $383,000.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
               Frederick
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                                                                                                           Tenants by the entirety
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ✔ Debtor 1 and Debtor 2 only
                                                                             ❑                                                                            ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another
                                                                                                                                                              (see instructions)

                                                                             Source of Value:
                                                                             Zillow
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜            $383,000.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
                                                       Case 20-11498                           Doc 1             Filed 02/05/20                       Page 9 of 61

 Debtor 1                   Robert                        Crandall                         Jones
 Debtor 2                   Susan                         Beth                             Jones                                                               Case number (if known)
                            First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.1 Make:                                   Honda                     Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                   Civic
                                                                             ✔ Debtor 1 only
                                                                             ❑                                                                               amount of any secured claims on Schedule D:
            Model:
                                                                             ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                   2007                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the         Current value of the
                                                                             ❑ At least one of the debtors and another
            Year:
                                                   200000                                                                                                  entire property?             portion you own?
            Approximate mileage:                                                                                                                                         $3,280.00                   $3,280.00
            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)




      If you own or have more than one, list here:

       3.2 Make:                                   Hyundai                   Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                   Elantra                   ❑ Debtor 1 only                                                                 amount of any secured claims on Schedule D:
            Model:
                                                                             ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                   2018                      ❑ Debtor 1 and Debtor 2 only
            Year:
                                                                             ✔ At least one of the debtors and another
                                                                             ❑
                                                                                                                                                           Current value of the
                                                                                                                                                           entire property?
                                                                                                                                                                                        Current value of the
                                                                                                                                                                                        portion you own?
                                                   43000
            Approximate mileage:                                                                                                                                        $12,429.00                   $6,214.50
            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)
             Vehicle has a lien on it with NIH FCU for
             $9,546.96. Loan is only in son's name.




 4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
        ✔ No
        ❑
        ❑ Yes
 5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................                 ➜              $9,494.50




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                     Current value of the
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.




Official Form 106A/B                                                                                     Schedule A/B: Property                                                                     page 2
                                           Case 20-11498                 Doc 1         Filed 02/05/20              Page 10 of 61

 Debtor 1              Robert                 Crandall                  Jones
 Debtor 2              Susan                  Beth                      Jones                                             Case number (if known)
                       First Name             Middle Name               Last Name



 6.    Household goods and furnishings
       Examples:    Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      See Attached.
                                                                                                                                                    $1,180.00


 7. Electronics
       Examples:    Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                    electronic devices including cell phones, cameras, media players, games

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      See Attached.                                                                                                 $1,250.00



 8.    Collectibles of value
       Examples:    Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                    stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       ✔ No
       ❑
       ❑ Yes. Describe........

 9. Equipment for sports and hobbies
       Examples:    Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                    carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:    Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:    Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                      See Attached.                                                                                                  $440.00



 12.    Jewelry
        Examples:    Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        ✔ No
        ❑
        ❑ Yes. Describe........


 13.    Non-farm animals
        Examples:    Dogs, cats, birds, horses

        ❑ No
        ✔ Yes. Describe........
        ❑
                                      12-year-old mixed breed dog ($1) and 6-year-old mixed breed cat ($1)                                             $2.00




Official Form 106A/B                                                              Schedule A/B: Property                                           page 3
                                                            Case 20-11498                                 Doc 1                Filed 02/05/20                            Page 11 of 61

 Debtor 1                     Robert                             Crandall                              Jones
 Debtor 2                     Susan                              Beth                                  Jones                                                                       Case number (if known)
                              First Name                         Middle Name                            Last Name



 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                      $2,872.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                               Current value of the
                                                                                                                                                                                                            portion you own?
                                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                                            claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ❑ No
       ✔ Yes........................................................................................................................................................
       ❑                                                                                                                                                               Cash..............
                                                                                                                                                                                                                            $59.00


 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                                Institution name:



       17.1. Checking account:                                   PNC Bank account ending in 2433                                                                                            $6,208.45


       17.2. Checking account:                                   PNC Bank account ending in 8832                                                                                            $2,691.10


       17.3. Savings account:


       17.4. Savings account:


       17.5. Certificates of deposit:


       17.6. Other financial account:


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:



Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                          page 4
                                              Case 20-11498               Doc 1        Filed 02/05/20              Page 12 of 61

 Debtor 1                 Robert                 Crandall               Jones
 Debtor 2                 Susan                  Beth                   Jones                                              Case number (if known)
                          First Name             Middle Name             Last Name



 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Name of entity:                                                                    % of ownership:




 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
       Type of account:                Institution name:

       401(k) or similar plan:


       Pension plan:


       IRA:


       Retirement account:


       Keogh:


       Additional account:




Official Form 106A/B                                                               Schedule A/B: Property                                           page 5
                                                 Case 20-11498           Doc 1         Filed 02/05/20             Page 13 of 61

 Debtor 1                 Robert                    Crandall           Jones
 Debtor 2                 Susan                     Beth               Jones                                          Case number (if known)
                          First Name                Middle Name         Last Name



 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others

       ❑ No
       ✔ Yes.....................
       ❑
                                    Institution name or individual:

       Prepaid rent:                Brandywine Apartments                                                                      $1,924.00


       Prepaid rent:                Centennial Clearbrook, LLC                                                                  $250.00

 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                 Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured
                                                                                                                                               claims or exemptions.


Official Form 106A/B                                                              Schedule A/B: Property                                                  page 6
                                             Case 20-11498                Doc 1         Filed 02/05/20               Page 14 of 61

 Debtor 1              Robert                   Crandall                Jones
 Debtor 2              Susan                    Beth                    Jones                                                Case number (if known)
                       First Name               Middle Name              Last Name



 28.   Tax refunds owed to you

       ❑ No
       ✔ Yes.
       ❑         Give specific information about                                                                                  Federal:
                 them, including whether you
                 already filed the returns and the         2019 |                                                               State:
                                                                                                                                                                          $800.00
                 tax years.......................
                                                                                                                                Local:


 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.    Name the insurance company
                                                             Company name:                                         Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




Official Form 106A/B                                                               Schedule A/B: Property                                                              page 7
                                                      Case 20-11498                           Doc 1              Filed 02/05/20                        Page 15 of 61

 Debtor 1                  Robert                         Crandall                          Jones
 Debtor 2                  Susan                          Beth                              Jones                                                                 Case number (if known)
                           First Name                      Middle Name                       Last Name



 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                          $11,932.55



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........


Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 8
                                                      Case 20-11498                           Doc 1              Filed 02/05/20                        Page 16 of 61

 Debtor 1                  Robert                         Crandall                          Jones
 Debtor 2                  Susan                          Beth                              Jones                                                                 Case number (if known)
                           First Name                      Middle Name                       Last Name



       Name of entity:                                                                                               % of ownership:

                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                                $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 9
                                                        Case 20-11498                              Doc 1              Filed 02/05/20                          Page 17 of 61

 Debtor 1                   Robert                           Crandall                            Jones
 Debtor 2                   Susan                            Beth                                Jones                                                                   Case number (if known)
                            First Name                       Middle Name                          Last Name



 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                             $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                              $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                 $383,000.00


 56.   Part 2: Total vehicles, line 5                                                                                          $9,494.50


 57.   Part 3: Total personal and household items, line 15                                                                     $2,872.00


 58.   Part 4: Total financial assets, line 36                                                                               $11,932.55


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                        $24,299.05             Copy personal property total➜          +      $24,299.05




Official Form 106A/B                                                                                            Schedule A/B: Property                                                               page 10
                                                   Case 20-11498                         Doc 1             Filed 02/05/20                      Page 18 of 61

 Debtor 1                 Robert                       Crandall                        Jones
 Debtor 2                 Susan                        Beth                            Jones                                                             Case number (if known)
                          First Name                    Middle Name                     Last Name




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................              $407,299.05




Official Form 106A/B                                                                                 Schedule A/B: Property                                                        page 11
                                      Case 20-11498              Doc 1        Filed 02/05/20           Page 19 of 61


 Debtor 1              Robert            Crandall               Jones
 Debtor 2              Susan             Beth                   Jones                                         Case number (if known)
                       First Name        Middle Name            Last Name



                                                       SCHEDULE A/B: PROPERTY
                                                                   Continuation Page

 6.   Household goods and furnishings
      Couch & matching chair ($150), dinette set ($100), mattress & frame ($180), kitchenware & dishes ($50), and                      $530.00
      linens ($50)
      Sectional sofa ($150), side chair ($25), mattress & frame ($150), dinette set ($75), linens ($50), and kitchenware &             $650.00
      dishes ($200)

 7.   Electronics
      60" TV ($175), 55" TV ($150), laptop ($200), printer ($50), and cell phone ($200)                                                $775.00
      50" TV ($125), laptop ($150), and cell phone ($200)                                                                              $475.00

 11. Clothes
      Clothes ($150) and shoes ($40)                                                                                                   $190.00
      Clothes ($200) and shoes ($50)                                                                                                   $250.00




Official Form 106A/B                                                     Schedule A/B: Property
                                            Case 20-11498               Doc 1         Filed 02/05/20              Page 20 of 61

 Fill in this information to identify your case:

  Debtor 1                    Robert               Crandall            Jones
                              First Name           Middle Name         Last Name

  Debtor 2                    Susan                Beth                Jones
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                            District of Maryland

  Case number                                                                                                                          ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on                Current value of the       Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                        portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

                                                                                         ✔
 Brief description:
 2 Mae Way Thurmont, MD 21788                                            $383,000.00
                                                                                         ❑                 $2,018.51              Md. Code Ann., Cts. & Jud. Proc. §
                                                                                         ❑    100% of fair market value, up to    11-504(b)(5)
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          1.1


                                                                                         ✔
 Brief description:
 2007 Honda Civic                                                           $3,280.00
                                                                                         ❑                 $3,280.00              Md. Code Ann., Cts. & Jud. Proc. §
                                                                                         ❑    100% of fair market value, up to    11-504(f)(1)(i)(1)
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.1


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                    page 1 of 4
                                         Case 20-11498              Doc 1        Filed 02/05/20            Page 21 of 61

 Debtor 1             Robert                Crandall              Jones
 Debtor 2             Susan                 Beth                  Jones                                            Case number (if known)
                      First Name            Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on            Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                    portion you own
                                                          Copy the value from       Check only one box for each exemption.
                                                          Schedule A/B

                                                                                    ✔
 Brief description:
 2018 Hyundai Elantra                                                  $6,214.50
                                                                                    ❑                $1,411.90                 Md. Code Ann., Cts. & Jud. Proc. §

 Vehicle has a lien on it with NIH FCU for $9,546.96.                               ❑   100% of fair market value, up to       11-504(f)(1)(i)(1)
 Loan is only in son's name.                                                            any applicable statutory limit

 Line from
 Schedule A/B:        3.2
                                                                                    ✔
                                                                                    ❑                $2,882.04                 Md. Code Ann., Cts. & Jud. Proc. §
                                                                                    ❑   100% of fair market value, up to       11-504(b)(5)
                                                                                        any applicable statutory limit


                                                                                    ✔
 Brief description:
 Couch & matching chair ($150), dinette set ($100),                       $530.00
                                                                                    ❑                 $530.00                  Md. Code Ann., Cts. & Jud. Proc. §

 mattress & frame ($180), kitchenware & dishes ($50),                               ❑   100% of fair market value, up to       11-504(b)(4)
 and linens ($50)                                                                       any applicable statutory limit

 Line from
 Schedule A/B:         6


                                                                                    ✔
 Brief description:
 Sectional sofa ($150), side chair ($25), mattress &                      $650.00
                                                                                    ❑                 $650.00                  Md. Code Ann., Cts. & Jud. Proc. §

 frame ($150), dinette set ($75), linens ($50), and                                 ❑   100% of fair market value, up to       11-504(b)(4)
 kitchenware & dishes ($200)                                                            any applicable statutory limit

 Line from
 Schedule A/B:         6


                                                                                    ✔
 Brief description:
 60" TV ($175), 55" TV ($150), laptop ($200), printer                     $775.00
                                                                                    ❑                 $378.00                  Md. Code Ann., Cts. & Jud. Proc. §

 ($50), and cell phone ($200)                                                       ❑   100% of fair market value, up to       11-504(b)(4)
                                                                                        any applicable statutory limit
 Line from
 Schedule A/B:         7


                                                                                    ✔
 Brief description:
 50" TV ($125), laptop ($150), and cell phone ($200)                      $475.00
                                                                                    ❑                 $475.00                  Md. Code Ann., Cts. & Jud. Proc. §
                                                                                    ❑   100% of fair market value, up to       11-504(b)(5)
 Line from                                                                              any applicable statutory limit
 Schedule A/B:         7


                                                                                    ✔
 Brief description:
 Clothes ($150) and shoes ($40)                                           $190.00
                                                                                    ❑                 $190.00                  Md. Code Ann., Cts. & Jud. Proc. §
                                                                                    ❑   100% of fair market value, up to       11-504(b)(4)
 Line from                                                                              any applicable statutory limit
 Schedule A/B:        11


                                                                                    ✔
 Brief description:
 Clothes ($200) and shoes ($50)                                           $250.00
                                                                                    ❑                 $250.00                  Md. Code Ann., Cts. & Jud. Proc. §
                                                                                    ❑   100% of fair market value, up to       11-504(b)(4)
 Line from                                                                              any applicable statutory limit
 Schedule A/B:        11




Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                                    page 2 of 4
                                       Case 20-11498              Doc 1        Filed 02/05/20            Page 22 of 61

 Debtor 1             Robert              Crandall              Jones
 Debtor 2             Susan               Beth                  Jones                                            Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from       Check only one box for each exemption.
                                                        Schedule A/B

                                                                                  ✔
 Brief description:
 12-year-old mixed breed dog ($1) and 6-year-old                          $2.00
                                                                                  ❑                  $2.00                   Md. Code Ann., Cts. & Jud. Proc. §

 mixed breed cat ($1)                                                             ❑   100% of fair market value, up to       11-504(b)(4)
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        13


                                                                                  ✔
 Brief description:
 Cash                                                                    $16.00
                                                                                  ❑                 $16.00                   Md. Code Ann., Cts. & Jud. Proc. §
                                                                                  ❑   100% of fair market value, up to       11-504(b)(5)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        16


                                                                                  ✔
 Brief description:
 Cash                                                                    $43.00
                                                                                  ❑                 $43.00                   Md. Code Ann., Cts. & Jud. Proc. §
                                                                                  ❑   100% of fair market value, up to       11-504(f)(1)(i)(1)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        16


                                                                                  ✔
 Brief description:
 PNC Bank account ending in 2433                                     $6,208.45
                                                                                  ❑                $6,208.45                 Md. Code Ann., Cts. & Jud. Proc. §

 Checking account                                                                 ❑   100% of fair market value, up to       11-504(b)(5)
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                  ✔
 Brief description:
 PNC Bank account ending in 8832                                     $2,691.10
                                                                                  ❑                $2,691.10                 Md. Code Ann., Cts. & Jud. Proc. §

 Checking account                                                                 ❑   100% of fair market value, up to       11-504(f)(1)(i)(1)
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                  ✔
 Brief description:
 Brandywine Apartments                                               $1,924.00
                                                                                  ❑                $1,924.00                 Md. Code Ann., Cts. & Jud. Proc. §

 Prepaid rent                                                                     ❑   100% of fair market value, up to       11-504(f)(1)(i)(1)
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        22


                                                                                  ✔
 Brief description:
 Centennial Clearbrook, LLC                                             $250.00
                                                                                  ❑                 $250.00                  Md. Code Ann., Cts. & Jud. Proc. §

 Prepaid rent                                                                     ❑   100% of fair market value, up to       11-504(f)(1)(i)(1)
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        22




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                    page 3 of 4
                                       Case 20-11498              Doc 1        Filed 02/05/20            Page 23 of 61

 Debtor 1             Robert              Crandall              Jones
 Debtor 2             Susan               Beth                  Jones                                            Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from       Check only one box for each exemption.
                                                        Schedule A/B

                                                                                  ✔
 Brief description:
 State tax                                                              $800.00
                                                                                  ❑                 $400.00                  Md. Code Ann., Cts. & Jud. Proc. §
                                                                                  ❑   100% of fair market value, up to       11-504(b)(5)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        28
                                                                                  ✔
                                                                                  ❑                 $400.00                  Md. Code Ann., Cts. & Jud. Proc. §
                                                                                  ❑   100% of fair market value, up to       11-504(f)(1)(i)(1)
                                                                                      any applicable statutory limit




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                    page 4 of 4
                                                Case 20-11498                  Doc 1           Filed 02/05/20               Page 24 of 61

 Fill in this information to identify your case:

  Debtor 1                       Robert                  Crandall              Jones
                                 First Name              Middle Name          Last Name

  Debtor 2                       Susan                   Beth                  Jones
  (Spouse, if filing)            First Name              Middle Name          Last Name

  United States Bankruptcy Court for the:                                   District of Maryland

  Case number                                                                                                                                           ❑    Check if this is an
  (if known)                                                                                                                                                 amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the      that supports         portion
                                                                                                                            value of collateral.   this claim            If any
 2.1 Mr. Cooper                                              Describe the property that secures the claim:                         $306,530.00           $383,000.00                 $0.00
        Creditor's Name
                                                                2 Mae Way Thurmont, MD 21788
         8950 Cypress Waters Blvd
        Number          Street
         Coppell, TX 75019                                   As of the date you file, the claim is: Check all that apply.
        City                      State       ZIP Code       ❑Contingent
        Who owes the debt? Check one.                        ❑Unliquidated
        ❑Debtor 1 only                                       ❑Disputed
        ❑Debtor 2 only                                       Nature of lien. Check all that apply.
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                    ❑An agreement you made (such as mortgage or
        ❑At least one of the debtors and another                 secured car loan)
        ❑Check if this claim relates to a                    ❑Statutory lien (such as tax lien, mechanic's lien)
           community debt
                                                             ❑Judgment lien from a lawsuit
        Date debt was incurred                               ❑Other (including a right to offset)
        7/1/2014
                                                             Last 4 digits of account number 0            8   0    8

         Add the dollar value of your entries in Column A on this page. Write that number here:                                           $306,530.00




Official Form 106D                                              Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 2
                                         Case 20-11498                   Doc 1           Filed 02/05/20               Page 25 of 61

 Debtor 1                Robert             Crandall                    Jones
 Debtor 2                Susan              Beth                        Jones                                                 Case number (if known)
                         First Name         Middle Name                 Last Name


                                                                                                                      Column A                Column B              Column C
                Additional Page
                                                                                                                      Amount of claim         Value of collateral   Unsecured
  Part 1:       After listing any entries on this page, number them beginning with                                    Do not deduct the       that supports         portion
                2.3, followed by 2.4, and so forth.                                                                   value of collateral.    this claim            If any



 2.2                                                   Describe the property that secures the claim:
       Creditor's Name


       Number        Street
                                                       As of the date you file, the claim is: Check all that apply.

       City                    State   ZIP Code        ❑Contingent
       Who owes the debt? Check one.                   ❑Unliquidated
       ❑Debtor 1 only                                  ❑Disputed
       ❑Debtor 2 only                                  Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                     ❑An agreement you made (such as mortgage or
       ❑At least one of the debtors and another           secured car loan)

       ❑Check if this claim relates to a               ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt                               ❑Judgment lien from a lawsuit
       Date debt was incurred                          ❑Other (including a right to offset)
                                                       Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                                $0.00
       If this is the last page of your form, add the dollar value totals from all pages. Write that number                         $306,530.00
       here:




Official Form 106D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                            page 2 of 2
                                            Case 20-11498              Doc 1         Filed 02/05/20              Page 26 of 61

 Fill in this information to identify your case:

  Debtor 1                   Robert                Crandall            Jones
                             First Name            Middle Name        Last Name

  Debtor 2                   Susan                 Beth                Jones
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                           District of Maryland

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                          12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ✔ No. Go to Part 2.
     ❑
     ❑ Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority         Nonpriority
                                                                                                                                  claim       amount           amount

                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
        Number           Street                                     As of the date you file, the claim is: Check all that
                                                                    apply.
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
                                                                    ❑ Disputed
        City                               State   ZIP Code
        Who incurred the debt? Check one.
        ❑ Debtor 1 only                                             Type of PRIORITY unsecured claim:
        ❑ Debtor 2 only                                             ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                ❑ Taxes and certain other debts you owe the
        ❑ At least one of the debtors and another                       government
        ❑ Check if this claim is for a community debt               ❑ Claims for death or person injury while you were
                                                                        intoxicated
        Is the claim subject to offset?                             ❑ Other. Specify
        ❑ No
        ❑ Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                        page 1 of 7
                                           Case 20-11498                 Doc 1         Filed 02/05/20               Page 27 of 61

 Debtor 1              Robert                 Crandall                  Jones
 Debtor 2              Susan                  Beth                      Jones                                              Case number (if known)
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Barclays Bank Delaware                                                                                                                                        $6,770.00
                                                                                  Last 4 digits of account number
        Nonpriority Creditor's Name
        Attn: Correspondence                                                      When was the debt incurred?
                                                                                  As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        PO Box 8801
        Number           Street
          Wilmington, DE 19899                                                    ❑ Unliquidated
        City                              State     ZIP Code                      ❑ Disputed
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 1 only                                                           ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                                             divorce that you did not report as priority claims
        ❑ At least one of the debtors and another                                 ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt
                                                                                      similar debts
                                                                                  ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes
4.2     Best Egg/SST                                                              Last 4 digits of account number 1585                                               $16,000.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          06/01/2015
        4315 Pickett Rd                                                           As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        Saint Joseph, MO 64503
        City                              State     ZIP Code
        Who incurred the debt? Check one.
                                                                                  ❑ Disputed
        ✔ Debtor 1 only
        ❑                                                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another
                                                                                      divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             Unsecured
        ❑ Yes
4.3     Chase Card Services                                                       Last 4 digits of account number 4046                                                $1,151.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          12/01/2016
        PO Box 15298                                                              As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
          Wilmington, DE 19850
        City                              State     ZIP Code
        Who incurred the debt? Check one.
                                                                                  ❑ Disputed
        ✔
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑
                                                                                      divorce that you did not report as priority claims
          At least one of the debtors and another
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             CreditCard
        ❑ Yes

Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 2 of 7
                                           Case 20-11498             Doc 1       Filed 02/05/20              Page 28 of 61

 Debtor 1              Robert                 Crandall              Jones
 Debtor 2              Susan                  Beth                  Jones                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.4     Credit One Bank                                                     Last 4 digits of account number 5352                                        $1,805.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          08/01/2012
        ATTN: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 98873
       Number           Street
                                                                            ❑   Contingent

        Las Vegas, NV 89193
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          CreditCard
       ✔
       ❑      No
       ❑      Yes
4.5     First Premier Bank                                                  Last 4 digits of account number 2683                                            $861.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/01/2017
        P.O. Box 5524
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Sioux Falls, SD 57117
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                CreditCard
       ❑      Yes
4.6     First Premier Bank                                                  Last 4 digits of account number 0714                                            $768.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          06/01/2012
        P.O. Box 5524
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Sioux Falls, SD 57117
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                CreditCard
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 3 of 7
                                           Case 20-11498             Doc 1       Filed 02/05/20              Page 29 of 61

 Debtor 1              Robert                 Crandall              Jones
 Debtor 2              Susan                  Beth                  Jones                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.7     Lendmark Financial                                                  Last 4 digits of account number 7207                                        $1,117.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          09/01/2016
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        1735 N Brown Rd , Ste 300
       Number           Street
                                                                            ❑   Contingent

        Lawrenceville, GA 30043
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Unsecured
       ✔
       ❑      No
       ❑      Yes
4.8     LVNV Funding/Resurgent Capital                                      Last 4 digits of account number 5352                                        $1,960.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          01/01/2018
        PO Box 10497
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Greenville, SC 29603
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                FactoringCompanyAccount
       ❑      Yes
4.9     M&T Bank                                                            Last 4 digits of account number 0603                                        $2,155.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          09/01/2016
        1 Fountain Plz Fl 4
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Buffalo, NY 14203
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 4 of 7
                                           Case 20-11498             Doc 1       Filed 02/05/20              Page 30 of 61

 Debtor 1              Robert                 Crandall              Jones
 Debtor 2              Susan                  Beth                  Jones                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.10    Mercury/FBT                                                         Last 4 digits of account number 6649                                        $8,160.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          05/26/2015
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 84064
       Number           Street
                                                                            ❑   Contingent

        Columbus, GA 31908
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          CreditCard
       ✔
       ❑      No
       ❑      Yes
4.11    Portfolio Recovery                                                  Last 4 digits of account number 5646                                        $7,596.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          01/01/2018
        PO box 41067
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Norfolk, VA 23541-1067
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                FactoringCompanyAccount
       ❑      Yes
4.12    Redbrick Financial                                                  Last 4 digits of account number 2389                                        $8,705.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          01/01/2017
        1415 28th Street
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        West Des Moines, IA 50266
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                Unsecured
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 5 of 7
                                           Case 20-11498             Doc 1       Filed 02/05/20              Page 31 of 61

 Debtor 1              Robert                 Crandall              Jones
 Debtor 2              Susan                  Beth                  Jones                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.13    Synchrony Bank/Amazon                                                                                                                           $6,255.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 965064
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Orlando, FL 32896                                                   ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 6 of 7
                                         Case 20-11498               Doc 1      Filed 02/05/20            Page 32 of 61

 Debtor 1              Robert               Crandall               Jones
 Debtor 2              Susan                Beth                   Jones                                       Case number (if known)
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                               6a.                              $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                  6b.                              $0.00
                       government

                   6c. Claims for death or personal injury while you              6c.                              $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.            6d.   +                          $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                            6e.                               $0.00




                                                                                            Total claim


                   6f. Student loans                                              6f.                              $0.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                    6g.                              $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and              6h.                              $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.         6i.   +                     $63,303.00
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                            6j.                          $63,303.00




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 7 of 7
                                               Case 20-11498             Doc 1        Filed 02/05/20              Page 33 of 61

 Fill in this information to identify your case:

     Debtor 1                   Robert               Crandall           Jones
                                First Name           Middle Name        Last Name

     Debtor 2                   Susan                Beth               Jones
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                          District of Maryland

     Case number                                                                                                                             ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ❑No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ✔Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
        ❑
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease is for

2.1                                                                                              Apartment Lease - Robert - $982 a month
        Brandywine Apartments
        Name
        PO Box 368
        Number     Street
        Red Lion, PA 17356
        City                                 State   ZIP Code

2.2                                                                                              Apartment Lease - Susan - $1512 per month
        Centennial Clearbrook, LLC
        Name
        6450 Mercantile Drive East
        Number    Street
        Frederick, MD 21703
        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code




Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                                                Case 20-11498              Doc 1        Filed 02/05/20         Page 34 of 61

 Fill in this information to identify your case:

  Debtor 1                        Robert                  Crandall        Jones
                                 First Name              Middle Name      Last Name

  Debtor 2                        Susan                   Beth            Jones
  (Spouse, if filing)            First Name              Middle Name      Last Name

  United States Bankruptcy Court for the:                                District of Maryland

  Case number                                                                                                                             ❑     Check if this is an
  (if known)                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ✔No. Go to line 3.
      ❑
      ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        ❑No
        ❑Yes. In which community state or territory did you live?                                     . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State   ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                               Column 2: The creditor to whom you owe the debt
                                                                                                              Check all schedules that apply:
3.1                                                                                                           ❑Schedule D, line
      Name
                                                                                                              ❑Schedule E/F, line
      Number          Street                                                                                  ❑Schedule G, line
      City                                    State     ZIP Code




Official Form 106H                                                             Schedule H: Your Codebtors                                                             page 1 of 1
                                            Case 20-11498             Doc 1         Filed 02/05/20             Page 35 of 61

 Fill in this information to identify your case:

  Debtor 1                   Robert                 Crandall         Jones
                             First Name            Middle Name       Last Name

  Debtor 2                   Susan                  Beth             Jones
  (Spouse, if filing)        First Name            Middle Name       Last Name                                                   Check if this is:

  United States Bankruptcy Court for the:                           District of Maryland                                         ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                         chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                               Debtor 1                                            Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status                     ✔ Not Employed
                                                                           ❑Employed ❑                                                   ✔ Not Employed
                                                                                                                               ❑Employed ❑
     attach a separate page with
     information about additional              Occupation
     employers.
                                               Employer's name
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address
     Occupation may include student                                         Number Street                                      Number Street
     or homemaker, if it applies.




                                                                            City                     State   Zip Code          City                    State      Zip Code

                                               How long employed there?


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.                 $0.00                        $0.00

 3. Estimate and list monthly overtime pay.                                                 3.   +             $0.00       +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.                 $0.00                        $0.00




Official Form 106I                                                           Schedule I: Your Income                                                                   page 1
                                                       Case 20-11498                             Doc 1          Filed 02/05/20          Page 36 of 61

 Debtor 1                  Robert                           Crandall                           Jones
 Debtor 2                  Susan                            Beth                               Jones                                           Case number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.                 $0.00                    $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.                $0.00                    $0.00
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.                $0.00                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +             $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.                 $0.00                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.                 $0.00                    $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.                $0.00                    $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.             $1,000.00                   $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                $2,977.78

      8h. Other monthly income. Specify: Workers Compensation until April                                              8h.   +         $5,901.00       +           $0.00
                                         2020

 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.              $6,901.00                $2,977.78

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $6,901.00   +            $2,977.78        =       $9,878.78

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                          11. +             $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $9,878.78
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ❑No.                       Currently Robert is receiving Worker's Compensation of $5,901.00 a month through April 2020. After April 2020, Robert will receive social
      ✔Yes. Explain:
      ❑                          security income only of $2400 a month.

Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                                            Case 20-11498                    Doc 1       Filed 02/05/20           Page 37 of 61

 Fill in this information to identify your case:

  Debtor 1                   Robert                   Crandall               Jones
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                   Susan                    Beth                   Jones                                 ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                                 District of Maryland

  Case number                                                                                                          MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ❑No. Go to line 2.
     ✔Yes. Does Debtor 2 live in a separate household?
     ❑
            ❑No
            ✔Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
            ❑
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for   Dependent's relationship to
                                                                                         Debtor 1 or Debtor 2
                                                                                                                              Dependent's
                                                                                                                              age
                                                                                                                                                  Does dependent live
                                                                                                                                                  with you?
                                                      each dependent...............
     Do not state the dependents' names.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                4.                      $1,000.00


     If not included in line 4:
                                                                                                                                  4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                  4b.                        $20.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                  4c.                         $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                  4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                    Schedule J: Your Expenses                                                         page 1
                                            Case 20-11498                   Doc 1    Filed 02/05/20         Page 38 of 61

 Debtor 1              Robert                 Crandall                 Jones
 Debtor 2              Susan                  Beth                     Jones                                    Case number (if known)
                       First Name             Middle Name               Last Name


                                                                                                                                Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                     5.

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                             6a.                       $125.00

       6b. Water, sewer, garbage collection                                                                           6b.                         $0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                             6c.                       $540.00

       6d. Other. Specify:                                                                                            6d.                         $0.00

 7.    Food and housekeeping supplies                                                                                 7.                        $400.00

 8.    Childcare and children’s education costs                                                                       8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                            9.                         $30.00

 10. Personal care products and services                                                                              10.                        $25.00

 11.   Medical and dental expenses                                                                                    11.                       $750.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                     12.                       $200.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                               13.                       $100.00

 14. Charitable contributions and religious donations                                                                 14.                         $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                      15a.                        $0.00
       15a. Life insurance
                                                                                                                      15b.                        $0.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                         15c.                       $75.00

       15d. Other insurance. Specify:                                                                                 15d.                        $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: Income Tax payments                                                                                   16.                       $100.00

 17. Installment or lease payments:
                                                                                                                      17a.
       17a. Car payments for Vehicle 1
                                                                                                                      17b.
       17b. Car payments for Vehicle 2
                                                                                                                      17c.
       17c. Other. Specify:
                                                                                                                      17d.
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                           18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                       19.                         $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                               20a.                        $0.00
       20b. Real estate taxes                                                                                         20b.                        $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                              20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                                  20d.                      $300.00
       20e. Homeowner’s association or condominium dues                                                               20e.                        $0.00



Official Form 106J                                                              Schedule J: Your Expenses                                                 page 2
                                         Case 20-11498                  Doc 1      Filed 02/05/20            Page 39 of 61

 Debtor 1              Robert               Crandall                Jones
 Debtor 2              Susan                Beth                    Jones                                            Case number (if known)
                       First Name           Middle Name              Last Name



 21. Other. Specify:                      See Additional Page                                                              21.     +            $492.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                         22a.               $4,157.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                 22b.               $2,156.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                                      22c.               $6,313.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                                    23a.               $9,878.78

      23b. Copy your monthly expenses from line 22c above.                                                                 23b.    –          $6,313.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                           23c.               $3,565.78
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ❑No.           Explain here:
      ✔Yes.
      ❑              Once Debtor surrenders home in Thurmont the $300 expenses for utilities and upkeep will stop.




Official Form 106J                                                             Schedule J: Your Expenses                                                  page 3
                                   Case 20-11498    Doc 1      Filed 02/05/20          Page 40 of 61

 Debtor 1             Robert        Crandall       Jones
 Debtor 2             Susan         Beth           Jones                                   Case number (if known)
                      First Name    Middle Name    Last Name




                                                                                                                    Amount


   21. Other
       Pet Expenses                                                                                                  $267.00
       Cigarettes                                                                                                    $225.00




Official Form 106J                                         Schedule J: Your Expenses                                    page 4
                                            Case 20-11498                    Doc 1       Filed 02/05/20          Page 41 of 61
 Fill in this information to identify your case:

  Debtor 1                   Robert                   Crandall               Jones
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                   Susan                    Beth                   Jones                                 ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing post-petition chapter 13
                                                                                                                       expenses as of the following date:
  United States Bankruptcy Court for the:                                 District of Maryland
                                                                                                                       MM / DD / YYYY
  Case number
  (if known)



Official Form 106J-2
Schedule J-2: Expenses for Separate Household of Debtor 2                                                                                                               12/15
Use this form for Debtor 2’s separate household expenses ONLY IF Debtor 1 and Debtor 2 maintain separate households. If Debtor 1 and Debtor 2 have one or
more dependents in common, list the dependents on both Schedule J and this form. Answer the questions on this form only with respect to expenses for Debtor
2 that are not reported on Schedule J. Be as complete and accurate as possible. If more space is needed, attach another sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Your Household

 1. Is this a joint case?

     ❑No. Do not complete this form.
     ✔Yes
     ❑
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 but list all
     other dependents of Debtor 2
                                                   ❑Yes. Fill out this information for   Dependent's relationship to
                                                                                         Debtor 2:
                                                                                                                                Dependent's
                                                                                                                                age
                                                                                                                                                    Does dependent live
                                                                                                                                                    with you?
                                                      each dependent...............
                                                                                                                                                    ❑No.      ❑Yes.
     regardless of whether listed as a
     dependent of Debtor 1 on
     Schedule J.                                                                                                                                    ❑No.      ❑Yes.
     Only list dependents                                                                                                                           ❑No.      ❑Yes.
     Do not state the dependents' names.                                                                                                            ❑No.      ❑Yes.
                                                                                                                                                    ❑No.      ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself, your
    dependents, and Debtor 1?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                4.                        $1,512.00


     If not included in line 4:
                                                                                                                                  4a.                          $0.00
     4a. Real estate taxes
                                                                                                                                  4b.                         $23.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                  4c.                         $10.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                  4d.                          $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J-2                                                Schedule J-2: Expenses for Separate Household of Debtor 2                                           page 1
                                            Case 20-11498                   Doc 1      Filed 02/05/20      Page 42 of 61
 Debtor 1              Robert                 Crandall                 Jones
 Debtor 2              Susan                  Beth                     Jones                                      Case number (if known)
                       First Name             Middle Name               Last Name


                                                                                                                                  Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                       5.

 6.    Utilities:

       6a. Electricity, heat, natural gas                                                                               6a.                       $140.00

       6b. Water, sewer, garbage collection                                                                             6b.                       $100.00

       6c. Telephone, cell phone, Internet, satellite, and cable services                                               6c.                       $105.00

       6d. Other. Specify:                                                                                              6d.                         $0.00

 7.    Food and housekeeping supplies                                                                                   7.                        $400.00

 8.    Childcare and children’s education costs                                                                         8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                              9.                        $100.00

 10. Personal care products and services                                                                                10.                       $100.00

 11.   Medical and dental expenses                                                                                      11.                       $650.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                       12.                       $125.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                                 13.                       $100.00

 14. Charitable contributions and religious donations                                                                   14.                         $0.00

 15. Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                        15a.                        $0.00
       15a. Life insurance
                                                                                                                        15b.                        $0.00
       15b. Health insurance
                                                                                                                        15c.                      $135.00
       15c. Vehicle insurance
                                                                                                                        15d.                        $0.00
       15d. Other insurance. Specify:

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                         16.                         $0.00

 17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                                  17a.

       17b. Car payments for Vehicle 2                                                                                  17b.

       17c. Other. Specify:                                                                                             17c.

       17d. Other. Specify:                                                                                             17d.

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                             18.                         $0.00

 19. Other payments you make to support others who do not live with you
       Specify: Support provided to handicapped brother                                                                 19.                       $101.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income

       20a. Mortgages on other property                                                                                 20a.                        $0.00

       20b. Real estate taxes                                                                                           20b.                        $0.00

       20c. Property, homeowner’s, or renter’s insurance                                                                20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                                    20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                                 20e.                        $0.00
Official Form 106J-2                                            Schedule J-2: Expenses for Separate Household of Debtor 2                                   page 2
                                         Case 20-11498                Doc 1         Filed 02/05/20                 Page 43 of 61
 Debtor 1              Robert               Crandall                 Jones
 Debtor 2              Susan                Beth                     Jones                                             Case number (if known)
                       First Name           Middle Name               Last Name



 21. Other. Specify:                          Pet expenses                                                                    21.    +            $100.00

 22. Your monthly expenses. Add lines 5 through 21.
      The result is the monthly expenses of Debtor 2. Copy the result to line 22b of Schedule J to calculate the                                $2,156.00
      total expenses for Debtor 1 and Debtor 2.
                                                                                                                              22.

 23. Line not used on this form.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑            None
      ❑Yes.




Official Form 106J-2                                          Schedule J-2: Expenses for Separate Household of Debtor 2                                     page 3
                                                      Case 20-11498                          Doc 1              Filed 02/05/20                       Page 44 of 61

 Fill in this information to identify your case:

  Debtor 1                         Robert                         Crandall                   Jones
                                  First Name                    Middle Name                 Last Name

  Debtor 2                         Susan                          Beth                       Jones
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                                 District of Maryland

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                       $383,000.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $24,299.05


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                      $407,299.05



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                               $306,530.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                    $0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $63,303.00


                                                                                                                                                                  Your total liabilities                    $369,833.00

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $9,878.78


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $7,858.00




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
                                          Case 20-11498                Doc 1         Filed 02/05/20              Page 45 of 61

 Debtor 1             Robert                 Crandall                 Jones
 Debtor 2             Susan                  Beth                     Jones                                               Case number (if known)
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                            $10,006.47




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                             $0.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                    $0.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                     $0.00



    9g. Total. Add lines 9a through 9f.                                                                                                  $0.00




Official Form 106Sum                                    Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of 2
                                            Case 20-11498            Doc 1         Filed 02/05/20            Page 46 of 61

 Fill in this information to identify your case:

  Debtor 1                   Robert                Crandall          Jones
                             First Name            Middle Name      Last Name

  Debtor 2                   Susan                 Beth              Jones
  (Spouse, if filing)        First Name            Middle Name      Last Name

  United States Bankruptcy Court for the:                          District of Maryland

  Case number                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                              . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                       (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Robert Crandall Jones                                         ✘ /s/ Susan Beth Jones
        Robert Crandall Jones, Debtor 1                                      Susan Beth Jones, Debtor 2


        Date 02/05/2020                                                      Date 02/05/2020
                MM/ DD/ YYYY                                                       MM/ DD/ YYYY




Official Form 106Dec                                          Declaration About an Individual Debtor's Schedules
                                            Case 20-11498                Doc 1        Filed 02/05/20            Page 47 of 61

 Fill in this information to identify your case:

  Debtor 1                   Robert                Crandall             Jones
                             First Name            Middle Name          Last Name

  Debtor 2                   Susan                 Beth                 Jones
  (Spouse, if filing)        First Name            Middle Name          Last Name

  United States Bankruptcy Court for the:                             District of Maryland

  Case number                                                                                                                          ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ✔ Married
    ❑
    ❑ Not married
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ❑ No
    ✔ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
    ❑
      Debtor 1:                                                Dates Debtor 1 lived      Debtor 2:                                            Dates Debtor 2 lived
                                                               there                                                                          there


                                                                                       ✔ Same as Debtor 1
                                                                                       ❑                                                    ✔ Same as Debtor 1
                                                                                                                                            ❑
     2 Mae Way                                                From 7/20/2013                                                                From
    Number      Street
                                                              To     11/7/2019            Number      Street                                To

     Thurmont, MD 21788
    City                               State ZIP Code
                                                                                          City                      State ZIP Code


                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                              From                                                                          From
    Number      Street                                                                       Number    Street
                                                              To                                                                            To



    City                               State ZIP Code                                        City                     State ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 1
                                         Case 20-11498                 Doc 1        Filed 02/05/20             Page 48 of 61

Debtor 1            Robert               Crandall                 Jones
Debtor 2            Susan                Beth                     Jones                                               Case number (if known)
                    First Name           Middle Name              Last Name
 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the        ❑ Wages, commissions,                                      ❑ Wages, commissions,
    date you filed for bankruptcy:                     bonuses, tips                                               bonuses, tips
                                                    ❑Operating a business                                      ❑Operating a business

    For last calendar year:                         ❑ Wages, commissions,                                      ❑ Wages, commissions,
    (January 1 to December 31, 2019         )          bonuses, tips                                               bonuses, tips
                                     YYYY           ❑Operating a business                                      ❑Operating a business

    For the calendar year before that:              ❑ Wages, commissions,                                      ❑ Wages, commissions,
    (January 1 to December 31, 2018         )          bonuses, tips                                               bonuses, tips
                                     YYYY           ❑Operating a business                                      ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the        Social Security Income                      $1,000.00      Retirement                                  $4,331.00
    date you filed for bankruptcy:                  Workers Compensation                        $5,901.00




    For last calendar year:                         Worker's                                  $70,812.00       Retirement                                 $51,972.00
    (January 1 to December 31, 2019         )       Compensation
                                     YYYY




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
                                         Case 20-11498                    Doc 1       Filed 02/05/20              Page 49 of 61

Debtor 1            Robert                  Crandall                Jones
Debtor 2            Susan                   Beth                    Jones                                                 Case number (if known)
                    First Name              Middle Name              Last Name


    For the calendar year before that:                 Social Security                           $12,564.00       Retirement                               $47,000.00
    (January 1 to December 31, 2018           )        Social Security                           $11,517.00
                                     YYYY




 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                          payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑          Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ✔No. Go to line 7.
               ❑
               ❑Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                          payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                          this bankruptcy case.

                                                               Dates of            Total amount paid            Amount you still owe        Was this payment for…
                                                               payment

                                                                                                                                          ❑Mortgage
             Creditor's Name                                                                                                              ❑Car
                                                                                                                                          ❑Credit card
             Number      Street                                                                                                           ❑Loan repayment
                                                                                                                                          ❑Suppliers or vendors
                                                                                                                                          ❑Other
             City                   State         ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 3
                                         Case 20-11498                  Doc 1        Filed 02/05/20               Page 50 of 61

Debtor 1            Robert                Crandall                 Jones
Debtor 2            Susan                 Beth                     Jones                                                Case number (if known)
                    First Name            Middle Name                Last Name

                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment



    Insider's Name


    Number       Street




    City                         State   ZIP Code




  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment                                                                 Include creditor’s name



    Insider's Name


    Number       Street




    City                         State   ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Nature of the case                          Court or agency                                  Status of the case

    Case title                                                                                                                                   ❑Pending
                                                                                                Court Name                                       ❑On appeal
                                                                                                                                                 ❑Concluded
                                                                                                Number       Street
    Case number

                                                                                                City                      State      ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4
                                           Case 20-11498              Doc 1        Filed 02/05/20               Page 51 of 61

Debtor 1            Robert                 Crandall               Jones
Debtor 2            Susan                  Beth                   Jones                                            Case number (if known)
                    First Name             Middle Name             Last Name



  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.
                                                                    Describe the property                                    Date            Value of the property



    Creditor’s Name


    Number      Street                                              Explain what happened

                                                                   ❑Property was repossessed.
                                                                   ❑Property was foreclosed.
                                                                   ❑Property was garnished.
    City                          State    ZIP Code                ❑Property was attached, seized, or levied.


  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                           Describe the action the creditor took                        Date action was     Amount
                                                                                                                        taken
    Creditor’s Name


    Number      Street



    City                         State     ZIP Code
                                                          Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ❑No
    ✔Yes. Fill in the details for each gift.
    ❑




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
                                              Case 20-11498                Doc 1         Filed 02/05/20           Page 52 of 61

Debtor 1             Robert                   Crandall                Jones
Debtor 2             Susan                    Beth                    Jones                                           Case number (if known)
                     First Name               Middle Name              Last Name

     Gifts with a total value of more than $600 per           Describe the gifts                                          Dates you gave       Value
     person                                                                                                               the gifts
                                                             amount is total - help throughout the last 2 years
     Robert Jones                                                                                                        varied                            $800.00
    Person to Whom You Gave the Gift




     4311 Reels Mill Rd
    Number      Street


     Frederick, MD 21704
    City                              State   ZIP Code

    Person’s relationship to you Son



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.
     Gifts or contributions to charities that       Describe what you contributed                                    Date you              Value
     total more than $600                                                                                            contributed



    Charity’s Name




    Number      Street



    City                      State    ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and           Describe any insurance coverage for the loss                      Date of your loss      Value of property lost
     how the loss occurred                        Include the amount that insurance has paid. List pending
                                                  insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
                                         Case 20-11498               Doc 1        Filed 02/05/20            Page 53 of 61

Debtor 1            Robert                Crandall               Jones
Debtor 2            Susan                 Beth                   Jones                                            Case number (if known)
                    First Name            Middle Name             Last Name
 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                 Description and value of any property transferred               Date payment or      Amount of payment
     The Law Offices of Shipe & Bush, P.C.                                                                       transfer was made
    Person Who Was Paid                         Attorney’s Fee
                                                                                                                12/18/2019                      $1,125.00
    Number     Street




     Frederick, MD 21704
    City                     State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You

                                                 Description and value of any property transferred               Date payment or      Amount of payment
     001 Debtorcc, Inc.                                                                                          transfer was made
    Person Who Was Paid                         Credit Counseling Class
                                                                                                                02/04/2020                         $15.00
     378 Summit Avenue
    Number     Street




     Jersey City, NJ 07306
    City                     State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                 Description and value of any property transferred               Date payment or      Amount of payment
     National Debt Relief                                                                                        transfer was made
    Person Who Was Paid                         June 2017 to October 2019
                                                                                                                Monthly                           $539.00
     11 Broadway #1732
    Number     Street




     New York, NY 10004
    City                     State   ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7
                                         Case 20-11498               Doc 1        Filed 02/05/20            Page 54 of 61

Debtor 1            Robert                Crandall               Jones
Debtor 2            Susan                 Beth                   Jones                                            Case number (if known)
                    First Name            Middle Name             Last Name



  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Description and value of property           Describe any property or payments received      Date transfer was
                                                 transferred                                 or debts paid in exchange                       made

    Person Who Received Transfer


    Number     Street




    City                     State   ZIP Code

    Person's relationship to you




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Description and value of the property transferred                                            Date transfer was
                                                                                                                                             made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 8
                                          Case 20-11498                Doc 1        Filed 02/05/20            Page 55 of 61

Debtor 1            Robert                Crandall                Jones
Debtor 2            Susan                 Beth                    Jones                                             Case number (if known)
                    First Name            Middle Name             Last Name

                                                 Last 4 digits of account number             Type of account or      Date account was          Last balance
                                                                                             instrument              closed, sold, moved, or   before closing or
                                                                                                                     transferred               transfer

    Name of Financial Institution
                                                 XXXX–                                       ❑Checking
                                                                                             ❑Savings
    Number      Street
                                                                                             ❑Money market
                                                                                             ❑Brokerage
                                                                                             ❑Other
    City                     State   ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Who else had access to it?                     Describe the contents                      Do you still have
                                                                                                                                               it?

                                                                                                                                               ❑No
    Name of Financial Institution                Name
                                                                                                                                               ❑Yes

    Number      Street                           Number       Street



                                                 City                     State   ZIP Code

    City                     State   ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Who else has or had access to it?              Describe the contents                      Do you still have
                                                                                                                                               it?

                                                                                                                                               ❑No
    Name of Storage Facility                     Name
                                                                                                                                               ❑Yes

    Number      Street                           Number       Street



                                                 City                     State   ZIP Code

    City                     State   ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 9
                                          Case 20-11498                   Doc 1          Filed 02/05/20            Page 56 of 61

Debtor 1            Robert                Crandall                 Jones
Debtor 2            Susan                 Beth                     Jones                                                 Case number (if known)
                    First Name            Middle Name               Last Name
 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Where is the property?                             Describe the property                            Value


    Owner's Name
                                                   Number      Street


    Number     Street

                                                   City                        State   ZIP Code


    City                     State   ZIP Code




 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                              Environmental law, if you know it                      Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State     ZIP Code


    City                     State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 10
                                            Case 20-11498                    Doc 1       Filed 02/05/20             Page 57 of 61

Debtor 1             Robert                 Crandall                  Jones
Debtor 2             Susan                  Beth                      Jones                                                Case number (if known)
                     First Name             Middle Name               Last Name

                                                     Governmental unit                           Environmental law, if you know it                    Date of notice


    Name of site                                    Governmental unit



    Number        Street                            Number       Street


                                                    City                  State   ZIP Code


    City                      State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Court or agency                             Nature of the case                                   Status of the case


    Case title
                                                    Court Name
                                                                                                                                                    ❑Pending
                                                                                                                                                    ❑On appeal
                                                                                                                                                    ❑Concluded
                                                    Number       Street


    Case number
                                                    City                  State   ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ✔No. None of the above applies. Go to Part 12.
    ❑
    ❑Yes. Check all that apply above and fill in the details below for each business.
                                                       Describe the nature of the business                         Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.
    Name
                                                                                                                    EIN:          –

    Number        Street
                                                       Name of accountant or bookkeeper                            Dates business existed

                                                                                                                    From                 To

    City                      State   ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 11
                                          Case 20-11498                Doc 1         Filed 02/05/20            Page 58 of 61

Debtor 1            Robert                Crandall                  Jones
Debtor 2            Susan                 Beth                      Jones                                            Case number (if known)
                    First Name            Middle Name               Last Name



 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
 or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                      Date issued



    Name                                         MM / DD / YYYY



    Number       Street




    City                     State   ZIP Code




 Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




    ✘                     /s/ Robert Crandall Jones                         ✘                     /s/ Susan Beth Jones
           Signature of Robert Crandall Jones, Debtor 1                         Signature of Susan Beth Jones, Debtor 2


           Date 02/05/2020                                                      Date 02/05/2020




  Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    ✔ No
    ❑
    ❑Yes
  Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    ✔ No
    ❑
                                                                                                            Attach the Bankruptcy Petition Preparer’s Notice,
    ❑Yes. Name of person                                                                                    Declaration, and Signature (Official Form 119).
                                Case 20-11498                 Doc 1         Filed 02/05/20             Page 59 of 61

                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                               DISTRICT OF MARYLAND
                                                                GREENBELT DIVISION

IN RE: Jones, Robert Crandall                                                                CASE NO
       Jones, Susan Beth
                                                                                             CHAPTER 7




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       02/05/2020              Signature                                  /s/ Robert Crandall Jones
                                                                            Robert Crandall Jones, Debtor


Date       02/05/2020              Signature                                    /s/ Susan Beth Jones
                                                                            Susan Beth Jones, Joint Debtor
Case 20-11498   Doc 1   Filed 02/05/20        Page 60 of 61


                 Barclays Bank Delaware
                 Attn: Correspondence
                 PO Box 8801
                 Wilmington, DE 19899



                 Best Egg/SST
                 4315 Pickett Rd
                 Saint Joseph, MO 64503




                 Brandywine Apartments
                 PO Box 368
                 Red Lion, PA 17356




                 Centennial Clearbrook, LLC
                 6450 Mercantile Drive East
                 Frederick, MD 21703




                 Chase Card Services
                 PO Box 15298
                 Wilmington, DE 19850




                 Credit One Bank
                 ATTN: Bankruptcy
                 PO Box 98873
                 Las Vegas, NV 89193



                 First Premier Bank
                 P.O. Box 5524
                 Sioux Falls, SD 57117




                 Lendmark Financial
                 Attn: Bankruptcy
                 1735 N Brown Rd , Ste 300
                 Lawrenceville, GA 30043
Case 20-11498   Doc 1    Filed 02/05/20      Page 61 of 61


                 LVNV Funding/Resurgent
                 Capital
                 PO Box 10497
                 Greenville, SC 29603



                 M&T Bank
                 1 Fountain Plz Fl 4
                 Buffalo, NY 14203




                 Mercury/FBT
                 Attn: Bankruptcy
                 PO Box 84064
                 Columbus, GA 31908



                 Mr. Cooper
                 8950 Cypress Waters Blvd
                 Coppell, TX 75019




                 Portfolio Recovery
                 PO box 41067
                 Norfolk, VA 23541-1067




                 Redbrick Financial
                 1415 28th Street
                 West Des Moines, IA 50266




                 Synchrony Bank/Amazon
                 PO Box 965064
                 Orlando, FL 32896
